UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1131



LAWRENCE VERLINE WILDER, SR.,

                Plaintiff - Appellant,

          v.


MARC ALAN GREIDINGER,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:97-cv-02283-WDQ)


Submitted:   July 31, 2008                 Decided:    August 4, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro           Se.   Marc   Alan
Greidinger, Springfield, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence   Verline    Wilder,    Sr.,     appeals   the   district

court’s orders denying his Fed. R. Civ. P. 60(b) motion to reopen

his 1997 breach of contract action, and his motion to vacate the

denial of the motion to reopen.          We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated   by   the   district    court.      Wilder    v.   Greidinger,   No.

1:97-cv-02283-WDQ (D. Md. Dec. 5, 2007 & Dec. 17, 2007).             We deny

Wilder’s motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                   - 2 -